       Case 5:21-cv-00203-JKP-ESC Document 7 Filed 03/26/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


JEFFREY ROSSMAN,                                 §
                                                 §
                  Plaintiff,                     §                SA-21-CV-00203-JKP
                                                 §
vs.                                              §
                                                 §
ETHICON, INC., ETHICON US, LLC,                  §
ETHICON ENDO SURGERY, INC.,                      §
JOHNSON & JOHNSON,                               §
                                                 §
                  Defendants.                    §

                                            ORDER

       Before the Court in the above-styled cause of action is the Motion for Admission Pro Hac

Vice, filed by Richard McLure Dye [#6]. Mr. Dye’s application reflects that he is a member in

good standing with the Bar of the State of Mississippi and admitted to practice in the Northern

and Southern Districts of Mississippi and the United States Courts of Appeals for the Fifth,

Eight, and Federal Circuits. According to the motion, this is Mr. Dye’s third application to

appear pro hac vice in the Western District of Texas.

       It is this Court’s policy to require all counsel to apply for admission to the Western

District’s federal bar and to follow through with the application as a condition of appearance pro

hac vice in any case. This Court has, however, made an exception for out-of-district counsel if

their practice in the Western District is limited to one or two cases. Any additional requests by

out-of-district counsel require counsel to apply for admission to the Western District of Texas.

       Therefore, the Court is of the opinion the motion should be conditionally granted such

that Mr. Dye may appear in this case pro hac vice provided he apply for admission and be

licensed in the Western District of Texas within 180 days from the date of this order. Should Mr.



                                                1
         Case 5:21-cv-00203-JKP-ESC Document 7 Filed 03/26/21 Page 2 of 2




Dye not wish to be admitted to this District, he may file a motion to withdraw as counsel in this

case.

         Accordingly, IT IS HEREBY ORDERED that the Motion for Admission Pro Hac Vice

[#6] is CONDITIONALLY GRANTED such that Richard McLure Dye may appear before this

Court pro hac vice provided he apply for admission to the Western District of Texas and be

admitted to practice in the Western District of Texas within 180 days from the date of this order.

Should Mr. Dye fail to comply with this Court’s order, he will no longer be permitted to

represent Defendants in this case. The Court further ORDERS counsel to become familiar with

the Local Court Rules of the United States District Court for the Western District of Texas, a

copy of which may be obtained from the United States District Clerk for the Western District of

Texas.

         IT IS FURTHER ORDERED that Richard McLure Dye immediately tender the amount

of $100.00, payable to Clerk, U.S. District Court, in compliance with Western District of Texas

Local Rule AT-1(f)(2) if he has not already done so.

         IT IS FURTHER ORDERED that Richard McLure Dye, pursuant to Section 6 of the

Administrative Policies and Procedures for Electronic Filing in Civil and Criminal Cases in the

Western District of Texas, must register as a filing user within ten (10) days of this Order, if he

has not already done so. Mr. Dye’s pro hac vice status shall not take effect until he has complied

with all of the requirements contained in this Order.

         SIGNED this 26th day of March, 2021.




                                              ELIZABETH S. ("BETSY") CHESTNEY
                                              UNITED STATES MAGISTRATE JUDGE


                                                 2
